Citation Nr: 1419277	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of kidney cancer, status post nephrectomy, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

In July 2011, the Veteran through his representative submitted additional evidence with waiver of RO consideration of this evidence.  Thus, the Board may properly consider this evidence.  38 C.F.R. § 20.1304(c) (2013).   

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and the Veterans Benefit Management System (VBMS), associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims folder reveals that, with the exception of an April 2014 brief submitted by the Veteran's representative, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  The Veteran's VBMS record does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims entitlement to service connection for residuals of kidney cancer and hypertension due to in-service herbicide exposure.  A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing otherwise.  38 C.F.R.  § 3.307(a)(6)(iii).  In the instant case, the Veteran does not assert that he served in the Republic of Vietnam.  

However, the Department of Defense (DOD) has confirmed that the herbicide Agent Orange was used in an area other than the Republic of Vietnam, namely along Korea's Demilitarized Zone (DMZ) from April 1968 through July 1969 for defoliating certain critical areas.  The treated area was a strip of land measuring 151 miles in length and 350 yards in width from the fence to north of the civilian control line.  The 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was used.  According to the Veteran's service personnel records, he served in Korea from May 1968 to July 1969 as a member of a light armored unit of the 2nd Infantry Division - A Troop, 4th Squadron, 7th Cavalry, 2nd Infantry Division.  As such, the Veteran's herbicide exposure may be presumed.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.  It is provided that, if the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service, they will be presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, these diseases do not include kidney cancer or hypertension.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In support of his claim, the Veteran has submitted numerous publications indicating a relationship between exposure to toxicities and urinary tract cancer.  He has also submitted written opinions from two of his private physicians supporting an alleged relationship between the claimed kidney cancer and the Veteran's exposure to herbicides.  In November 2009, J.M. McMurty, M.D., stated that the Veteran had a nephrectomy in 1997 because of transitional cell carcinoma of the renal pelvis.  He observed that it was known that persons who had exposure to Agent Orange had an increase in cancer involving the urinary tract.  In June 2011, F. Holloway, M.D. found that, based upon his referenced research and his knowledge of the Veteran's medical history, the Veteran's carcinoma is at least as likely as not to have resulted from nephrotoxicity related to such exposure as from any other currently known risk factor of the disease.  

Prior to these opinions, the Veteran was afforded a VA examination in July 2008.  In pertinent part, after examining the Veteran, the examiner diagnosed right renal pelvic transitional carcinoma status post nephrectomy in 1997 with persistent microscopic hematuria by history, and chronic hypertension.  However, he failed to provide an etiological opinion with respect to these disabilities.  As such, and in light of the subsequent private opinions, the Board must find that the examination is deficient and the Veteran should be afforded another VA examination with respect to these issues.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

Further, while on remand, the Veteran should be given an opportunity to identify all treatment records referable to his kidney cancer and hypertension that have not already been associated with the record.

Lastly, in the September 2008 rating decision, the AOJ denied service connection for tachycardia and atrial fibrillation.  In his July 2009 notice of disagreement, the Veteran indicated that he wished to appeal the denial of service connection for a heart condition.  Thus, the Veteran has expressed a desire to appeal this issue pursuant to 38 C.F.R. § 20.201.  However, while the AOJ issued a statement of the case in March 2010 addressing the issues of kidney cancer and hypertension, the AOJ failed to address the issue of service connection for a heart disorder.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the AOJ should issue a statement of the case with respect to this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for a heart disorder and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of such issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional treatment records referable to the Veteran's kidney cancer and hypertension already not associated with the record.  If the Veteran responds, all reasonable attempts should be made to obtain such records, following the procedures set forth in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his residuals of kidney cancer.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's kidney cancer is related to his military service, to include his exposure to herbicides.

In offering any opinion, the examiner must consider the full record, to include treatment records, publications submitted by the Veteran, and the November 2009 and June 2011 private opinions.  The examiner should provide a detailed rationale for any opinion provided.

4.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to his military service, to include his exposure to herbicides. 

In offering any opinion, the examiner must consider the full record, to include treatment records and publications submitted by the Veteran.  The examiner should provide a detailed rationale for any opinion provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


